Mr. Justice Gantt:
I dissent expressly from the opinion in this case. The sale of the land was at the instance of the mortgagee, and *426thereby the equity of redemption was purchased, and a title in fee- secured to the purchaser. It was competent for the mortgagee to avail himself of the benefit of the specific lien created by the mortgage, or waive it and proceed under his execution, to sell the land at Common Law. He chose the latter, and consequently waived his right under the mortgage. It being therefore the act of the mortgagee himself, by which the purchaser who paid the full value of the land, and without notice at the time of sale as to the interest sold, was imposed upon, he cannot set up his right, under the mortgage to defeat the sale. It was the expectation of the mortgagee that the .fee was to be sold, and it was only añer he found there was an older, execution that he repented ; which was too late.
De Ñaitssvre, for the motion.
IvxcGordcf l^revtou, couUa.